Citation Nr: 0837152	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for eye problems

2.  .Entitlement to service connection for headaches.

(The issues of entitlement to service connection for sleep 
apnea, including as secondary to asbestosis, a sinus 
condition, including as secondary to asbestosis, and 
degenerative disc disease of the lumbosacral spine are the 
subject of another decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for 
asbestosis, headaches, eye problems, and tinnitus was denied.

The veteran testified before the undersigned Veterans Law 
Judges in November 2005 and July 2007.  Transcripts of these 
hearings are associated with the claims file.

In April 2006, the RO granted service connection for 
tinnitus.  The disability was evaluated as 10 percent 
disabling, effective in July 2002.  The veteran was granted 
service connection for asbestosis in a January 2002 rating 
decision, effective in July 2002.  The veteran has not 
appealed the evaluations assigned or the effective dates and 
those issues are not before the Board.  

The Board remanded the claim in November 2007 for further 
development and consideration.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
vision loss disorder related to active service or an event 
therein; and his presbyopia, a refractive error, is not a 
disease for VA purposes.

2.  There is no competent evidence that the veteran has 
headaches related to active service or an event therein


CONCLUSIONS OF LAW

1.  Vision loss disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Refractive error, 
including presbyopia and hyperopia, is excluded by regulation 
from the definition of disease or injury for which veteran's 
benefits are authorized if incurred or aggravated in service.  
38 C.F.R. §§ 3.303(c), 4.9.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is to 
be established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  A claim of service connection for a 
disability must be accompanied by medical evidence 
establishing that the claimant currently has a claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998). 

The veteran contends that he currently suffers from vision 
problems due to eye burns sustained while arc welding in 
service.  He also noted that he had headaches in service and 
was provided Darvon for the condition.  

The veteran's service medical records reveal that he 
complained of headaches in January 1967 and August 1968.  He 
was treated for a flash burn to his eyes in May and June 
1968.  Separation examination in September 1968 was negative 
for any findings or complaints of an eye condition or 
headaches.  The veteran's visual acuity was 20/25 in the 
right eye and 20/50 in the left eye; both were corrected to 
20/20 with glasses.  

In a letter dated in July 2004, Richard G. Bowe, M.D., stated 
that it was noted in 1973 that the veteran had a corneal scar 
on the left eye from a metallic foreign body which the 
physician attributed to his employment.  The physician also 
stated that, though flash burns caused by arc welding without 
proper protection may have occurred in the past, they left no 
permanent damage.  A private medical record notes that he 
complained of migraine headaches in August 1990.  A VA 
emergency room document dated in August 2004 noted that the 
veteran has had recurrent headaches since the beginning of 
the year.  

The examiner who conducted the April 2008 VA examination 
stated that the veteran currently had bilateral presbyopia; 
that there was no diagnosable eye condition in service; and 
that there was no evidence that the current age-related eye 
condition had its onset in service.  

In addition, that examiner also noted that the veteran's 
service medical records revealed that, on several occasions, 
the veteran had nasal congestion and allergic rhinitis type 
condition with flu-like symptoms.  The examiner indicated 
that there was no evidence that the veteran had a diagnosable 
head condition, tension headaches or hypertension in service.  
The examiner concluded that it is not as likely that the 
veteran's current tension headaches were related to service 
or had their onset during service.   

The veteran is not entitled to service connection for 
refractive error.  The earliest evidence of any eye condition 
is a corneal scar in 1973, approximately four years post-
service.  Neither Dr. Bowe nor the VA examiner who conducted 
the April 2008 examination found any residual disability from 
any eye burns.  

The veteran's contentions that he has eye problems due to eye 
burns in service and headaches related to service, no matter 
how sincere, are without probative value because a layperson 
is not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of any evidence that the veteran has an eye-
related disability for which VA compensation can be payable 
or any evidence relating the veteran's current headaches to 
service, the preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and service 
connection is not warranted. 




ORDER

Entitlement to service connection for vision loss disorder is 
denied.  

Entitlement to service connection for headaches is denied.  




			
           RONALD W. SCHOLZ                                    
KEITH W. ALLEN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




		
HOLLY E. MOEHLMANN
Chief Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


